                                  1
                                  2
                                  3
                                  4
                                  5                                 UNITED STATES DISTRICT COURT
                                  6                            NORTHERN DISTRICT OF CALIFORNIA
                                  7
                                  8
                                         MARK DOWNEY,                                        Case No. 19-cv-04338-NC
                                  9
                                                       Plaintiff,                            ORDER TO SHOW CAUSE
                                  10                                                         WHY CASE SHOULD NOT BE
                                                v.                                           DISMISSED
                                  11
                                         US OF AMERICA,
Northern District of California




                                  12
 United States District Court




                                                       Defendant.
                                  13
                                  14
                                  15          On August 5, 2019, the Court screened pro se plaintiff Mark Downey’s complaint
                                  16   and found that it failed to state a claim. See Dkt. No. 4. The Court granted Downey leave
                                  17   to file an amended complaint by September 6, 2019, and requested that he consent or
                                  18   decline magistrate judge’s jurisdiction by August 19, 2019. See id.; see also Dkt. No. 5.
                                  19   Downey has not filed an amended complaint or consent form.
                                  20          In light of Downey’s failure to respond, the Court ORDERS Downey to show cause
                                  21   why his case should not be dismissed for lack of prosecution by September 20, 2019.
                                  22          The Court notes that Downey has a similar proceeding at Mark Downey v. US of
                                  23   America, No. 19-cv-4200-NC. If Downey intends to abandon this lawsuit in favor of the
                                  24   other proceeding, he should indicate his intention to do so in his response.
                                  25          IT IS SO ORDERED.
                                  26
                                  27   Dated: September 12, 2019                 _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  28                                                   United States Magistrate Judge
